DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 04/23/21, for application number 16/751,573 has been received and entered into record.  Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Paniagua et al., US PGPUB 2008/0222431 (listed in the IDS) discloses a power adapter for supplying electrical power to a device, comprising a processor, an interface for power transfer with the device [power cord 322 contains communication line 317 and power line 319 to connect power adapter 106 to device 102, par 43, ll. 1-4]; a power conversion circuit configured to receive AC power input and convert the AC power input to a DC power output over the interface for the device [power source 108 supplies AC electrical power that is fed into Power Factor Correction (PFC) controller 304, which converts the power from AC to DC, par 38, ll. 1-4]; and a processor configured to recognize the load associated with the device when connected to the DC output; and set the DC power output based on the load [devices 102a and legacy adapter 104 communicate the power requirements of devices 102a and legacy devices 102b to microprocessor 306; based on the power requirements of each device, power control module 308 instructs regulators 318 to deliver the requested power output to the device through power lines 319, par 41, ll. 4-6, 13-16].

However, neither Paniagua nor Barr, individually nor in combination, explicitly teach the power conversion control circuit configured to receive a control signal that is based on the voltage level of the DC power output and the reference voltage produced by the processor and to generate a plurality of switch control signals, the plurality of switch control signals controlling a plurality of switches of the multi-winding feedback converter to control the voltage level of the DC power output, in combination with the remaining limitations as required by Claim 1.  
Claim 19 repeats the same limitations as recited in Claim 1, and thus is allowed accordingly.
Claims 2-18 and 20 depend on Claims 1 and 19, respectively, and thus are allowed accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul Yen/             Primary Examiner, Art Unit 2186